NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted February 3, 2016 *
                                Decided February 3, 2016

                                           Before

                       DANIEL A. MANION, Circuit Judge

                       ILANA DIAMOND ROVNER, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge

No. 15-2186

DAVID R. JOHNSON,                                 Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Northern District of Illinois,
                                                  Eastern Division.
       v.
                                                  No. 15 C 3096
ILLINOIS COURT OF CLAIMS, et al.
     Defendants-Appellees.                        Edmond E. Chang,
                                                  Judge.

                                         ORDER

        David Johnson appeals the dismissal of his civil rights action brought against the
Illinois Court of Claims, its judges, and its clerks, alleging that the tribunal violated his
right to due process when it denied his motion for a default judgment in a suit before it.
We affirm.




       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 15-2186                                                                             Page 2

       Johnson filed suit in the Illinois Court of Claims, seeking millions of dollars in
damages related to an allegedly wrongful traffic stop. He contended that he was entitled
to a default judgment under Illinois law because the defendants did not timely file an
answer. But the tribunal denied his motion for a default judgment and permitted the
defendants to file a late motion to dismiss.

       Johnson then filed this suit under 42 U.S.C. § 1983 in the federal district court
alleging that the Court of Claims violated his right to due process by denying his motion
for default judgment and “tampering” with the docket to permit late filing. A week later,
he petitioned for a temporary restraining order to enjoin the Court of Claims essentially
to reverse its decision to permit the late filing and enter judgment in his favor.

        The district court denied Johnson’s motion for a temporary restraining order
because he had not shown either that he would suffer immediate irreparable harm if
relief was not granted or that he was likely to prevail on the merits of the underlying
action. The court acknowledged that § 1983 authorizes federal courts to issue an
injunction against state-court proceedings, but it concluded that principles of federalism
counseled against its intervention in an ongoing state court proceeding absent a showing
that the tribunal acted in bad faith.

       The district court ordered Johnson to show cause why his case should not be
dismissed given that injunctive relief would not be permitted without a showing of bad
faith and that his “tampering” allegations against the Court of Claims did not state a
plausible claim. Johnson responded by reiterating his accusations that the Court of
Claims acted in bad faith when it extended the defendants’ filing deadline and tampered
with its docket to permit the filing. But the court concluded that neither example alleged
a plausible instance of bad faith, so it dismissed the case.

       On appeal Johnson generally challenges the district court’s conclusion that he had
not alleged bad faith sufficient to justify federal intrusion into a state-court proceeding.
The district court, however, properly invoked the principles of equity, comity, and
federalism that restrain federal courts in a § 1983 action from intruding on state-court
proceedings. Felder v. Casey, 487 U.S. 131, 138, 147 (1988); Mitchum v. Foster, 407 U.S. 225,
243 (1972); O’Keefe v. Chisholm, 769 F.3d 936, 937, 940 (7th Cir. 2014). Johnson’s proposed
injunction would dictate to a state tribunal how it must manage its procedural rules, but
states may prescribe rules of procedure governing litigation in their own tribunals, and
the federal courts will defer to such prescription. Felder, 487 U.S. at 138, 147; Christensen
v. Cnty of Boone, Ill., 483 F.3d 454, 465 (7th Cir. 2007); see, e.g., SKS & Assocs. v. Dart, 619
F.3d 674, 676, 682 (7th Cir. 2010) (abstention doctrine required federal court to deny
No. 15-2186                                                                          Page 3

claim for equitable relief from enjoining state court to speed up adjudication of pending
actions).

       To the extent that the abstention doctrine does not prevent federal courts from
enjoining state proceedings that involve bad faith, a plaintiff must show that he has no
adequate remedy at law in the state proceedings. See, e.g., Mulholland v. Marion Cnty.
Election Bd., 746 F.3d 811, 818 (7th Cir. 2014); SKS, 619 F.3d at 676, 679, 680; Collins v.
Kendall Cnty., Ill., 807 F.2d 95, 98 (7th Cir. 1986). Johnson has an adequate remedy at law:
he may pursue a timely appeal in the state proceedings.

       We have considered Johnson’s remaining arguments, and none has merit.

                                                                               AFFIRMED.